UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)December 10, 2008 AURORA GOLD CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-24393 3-3945947 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) Baarerstrasse 10, 1st Floor, Zug, Switzerland (Address of principal executive offices) (Zip Code) Registrants Telephone Number, including the area code: (+41) 7887-96966 (Former name or former address, if changed from last report) (Zip Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Information A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) AURORA GOLD CORPORATION Item 8.01 Other Events On December 10, 2008 the Company announced the results of the mapping and sampling programs on the Atacadau area of the São Domingos group of licenses in the Tapajos gold province, State of Pará, Brazil. Item 9.01 Financial Statements and Exhibits (a) Financial statements: None (b) Pro forma financial statements: None (c) Shell company transactions: None (d) Exhibits: The exhibits listed in the following Exhibit Index are filed as part of this Current Report on Form 8-K Exhibit Description of Exhibit Aurora Gold Corporation news release issued December 10, 2008 and disseminated through the facilities of a recognized newswire service. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AURORA GOLD CORPORATION Date: December 10, 2008 by: /s/ Lars Pearl Lars Pearl President, CEO and Director 2
